DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 16-20 directed to non-elected groups/species without traverse. Accordingly, claims 16-20  have been cancelled.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “….wherein a second atomic ratio (N/Si) of nitrogen (N) to silicon (Si) in the second region is larger than a first 20atomic ratio (N/Si) of nitrogen (N) to silicon (Si) in the first region….” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.

Sekine (US 8,253,189 B2) discloses, A semiconductor memory device (Fig. 16) comprising: a semiconductor layer (201); a gate electrode layer (206); 5a first insulating layer ( 203 comprising 203a, 203b & 203c) provided between the semiconductor layer and the gate electrode layer, the first insulating layer containing silicon (Si), nitrogen (N), and fluorine (F) (203b containing silicon nitride film containing fluorine, Col. 11), and the first insulating layer including a first region (region of 203); 10a second insulating layer (205) provided between the first insulating layer and the gate electrode layer; and a charge storage layer (204) provided between the first insulating layer (203) and the second insulating layer (205), the charge storage layer containing silicon (Si) and nitrogen 15(N), the charge storage layer containing or not containing fluorine (F) (204 may be  silicon nitride film which contains silicon and nitrogen but not containing fluorine, Col. 11), and the charge storage layer including a second region (region of 204),……and wherein a first fluorine concentration in the first region is higher than a second fluorine concentration in the second region (Col. 11)  but Sekine  fails to disclose, wherein a second atomic ratio (N/Si) of nitrogen (N) to silicon (Si) in the second region is larger than a first 20atomic ratio (N/Si) of nitrogen (N) to silicon (Si) in the first region. 
Other cited arts, either alone or in combination, fail to cure deficiencies of Sekine.

With respect to claim 10, the prior art made of record does not disclose or suggest either alone or in combination “….wherein a second atomic ratio (N/Si) of nitrogen (N) to silicon (Si) in the second region is larger than a first atomic ratio (N/Si) of nitrogen (N) to silicon (Si) in the first region…..” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.

Sekine (US 8,253,189 B2) discloses, A semiconductor memory device (Fig. 37A) comprising:
20a plurality of gate electrode layers (405) disposed in a first direction so as to be spaced apart from each other; a semiconductor layer (401) extending in the first direction; a first insulating layer (402) provided between the 25semiconductor layer and at least one gate electrode layer  of the plurality of gate electrode layers, the first insulating layer containing silicon (Si), nitrogen (N), and fluorine (F) (402b/203b  may contain silicon nitride film containing fluorine, Col. 11), and the first insulating layer including a first region (region of 402);30a second insulating layer (404) provided between the first insulating layer and the at least one gate electrode layer; and a charge storage layer (403) provided between the first insulating layer and the second insulating layer, the36MJG82000957 (FKX0017) charge storage layer containing silicon (Si) and nitrogen (N) (403 may be silicon nitride film, Col. 22), the charge storage layer containing or not containing fluorine (F) (403 may be formed of silicon nitride film which does not contain Fluorine, Col. 22), and the charge storage layer including a second region (region of 403), 5…….
and wherein a first fluorine concentration in the first 10region is higher than a second fluorine concentration in the second region (Col. 21), but Sekine fails to disclose, wherein a second atomic ratio (N/Si) of nitrogen (N) to silicon (Si) in the second region is larger than a first atomic ratio (N/Si) of nitrogen (N) to silicon (Si) in the first region.
Other cited arts, either alone or in combination, fail to cure deficiencies of Sekine.
Claims 2-9 are allowed being dependent on claim 1.
Claims 11-15 are allowed being dependent on claim 10.
The closest prior of records is Sekine  et al. (US 8,253,189 B2). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813